--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
CONVERTER AGREEMENT
 
THIS CONVERTER AGREEMENT (this “Agreement” or the “Converter Agreement”) is
dated June 9, 2009 (the “Effective Date”) by and between Autocar, LLC, a
Delaware limited liability company (“Autocar”), and Balqon Corporation, a Nevada
corporation (“Balqon”).
 
RECITALS
 
WHEREAS, Autocar manufactures, assembles and sells chassis for
low-cab-over-engine heavy-duty vehicles (the “Chassis”);
 
WHEREAS, Balqon designs, develops and distributes heavy-duty electric and hybrid
drive systems for industrial and commercial applications;
 
WHEREAS, Balqon will purchase the Chassis from Autocar or through an authorized
Autocar dealer (the “Dealer”) and install zero-emission heavy-duty electric
drive systems and batteries (the “Drive System”) into the Chassis for heavy-duty
class 7 and class 8 electric vehicles (the “Trucks”);
 
WHEREAS, Autocar will provide reasonable support to Balqon in connection with
Balqon’s sale of the Trucks;
 
WHEREAS, the relationship of the parties with respect to certain aspects
relating to the design, assembly, marketing and sale of the Trucks will be
governed by this Agreement; and
 
WHEREAS, the parties intend to enter into a separate agreement regarding other
terms and conditions relating to the sale of the Chassis and the Trucks.
 
NOW, THEREFORE, in consideration of the Recitals set forth above, which are
hereby incorporated into this Agreement, the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. PURCHASE AND SALE OF THE CHASSIS AND THE TRUCKS
 
1.1. Branding and Labeling. The Trucks will be branded and labeled consistently
with current Autocar branding and labeling, except that the logo “Powered by
Balqon” will appear on the side door, and the Balqon product label will appear
on the front of the cab. The parties will work together in good faith to
implement mutually-beneficial branding and labeling on the Trucks.
 
1

--------------------------------------------------------------------------------


 
1.2. Marketing. Promotion and Funding. Autocar and Balqon will use commercially
reasonable efforts to advertise, market and promote Balqon’s sale of the Trucks,
individually and in cooperation with each other. Both parties will use their
respective web sites, industry shows, sales brochures, print media and all other
media outlets reasonably available to them to advertise, market and promote
Balqon’s sale of the Trucks. In each instance of advertisement, marketing or
promotion, the parties will reference both Autocar, as chassis manufacturer, and
Balqon, as drive system manufacturer of the Trucks. The parties will provide
artwork, photos, data and other information reasonably requested by the other
party for the preparation of marketing materials and will provide copies of
their marketing materials to the other party. Each party's web sites will
contain links to the other party’s web site. Any use by a party of the trade
names and/or trademarks of the other party, links to the other party’s web site
or other marketing or advertising materials describing the relationship of the
parties shall be subject to the reasonable prior written approval of the other
party.
 
1.3. Orders for the Trucks. Following the execution of this Agreement, the
parties will implement procedures for Balqon’s order (the “Orders”) and purchase
of the Chassis, including (a) the purchase of a base-model Chassis (the “Demo
Chassis”) for Balqon’s use in the research of Drive System-Chassis integration,
engineering and testing (the “Engineering and Testing”), and (b) the purchase of
five Chassis within six months of the Effective Date.
 
1.4. Pricing of the Chassis. The Chassis will be sold by Autocar or the Dealer
at pricing consistent with current market pricing for the Chassis in other
applications, taking into account the removal and other changes in components
and special handling and testing to accommodate the Drive System as determined
by Autocar in a commercially reasonable manner and set forth in a separate
written agreement to be entered into by the parties.
 
1.5. Minimum Annual Orders. Within twelve months of the first sale of a Truck by
Balqon to an end user (the “First Sale”), Balqon will purchase a minimum of 50
Chassis (the “First-Year Sales”). Within twelve months of the end of the period
for the First-Year Sales, Balqon will purchase a minimum of 75 Chassis (the
“Second-Year Sales”). Within twelve months of the end of the period for the
Second-Year Sales, Balqon will purchase a minimum of 112 Chassis (the
‘Third-Year Sales”). If (i) the First Sale does not occur on or before the first
anniversary of this Agreement or (ii) Balqon purchases less than the required
minimum First-, Second-or Third-Year Sales, and the shortfall is not due to
Autocar’s failure to meet the supply requirements for the Chassis, Autocar may,
in its sole discretion (a) terminate this Agreement upon not less than six
months notice to Balqon, or (b) negotiate in good faith a fair and reasonable
adjustment to the pricing of the Chassis for future purchases.
 
1.6. Autocar Exclusivity. During the term of this Agreement, and provided Balqon
is in compliance with Section 1.5 (Minimum Annual Orders) above and is not
otherwise in breach of this Agreement (taking into account any notice
requirement and applicable cure period), Autocar will not partner with any
supplier of electric drive systems other than Balqon for Autocar’s production of
on road class 7 and class 8 drayage vehicles for sale in North America, without
Balqon’s prior consent; provided, however, that the above exclusivity will not
apply to Autocar’s use of or partnership with suppliers of hydraulic hybrid or
parallel hybrid systems.
 
2

--------------------------------------------------------------------------------


 
1.7. Balqon Exclusivity. During the term of this Agreement and for twelve months
following the termination of this Agreement (such twelve month year period
following the termination of this Agreement being hereinafter referred to as the
“Tail Period”), and provided Autocar is not in breach of this Agreement (taking
into account any notice requirement and applicable cure period), Balqon will not
partner with, sell or otherwise supply or install electric drive systems to any
other original equipment manufacturer other than Autocar for all on road class 7
and class 8 (i) drayage vehicles, (ii) refuse vehicles, (iii) aircraft service
vehicles or (iv) any other applications appropriate for cab­ over engine chassis
(collectively, “Covered Vehicles”) for sale in the United States, Canada or
Mexico, without Autocars prior consent; provided, however, that during the Tail
Period Balqon may sell Covered Vehicles that would otherwise be subject to the
exclusivity provisions of this Section 1.7 by paying a fee to Autocar in the
amount of $6,000 per vehicle (the “Exclusivity Fee”). The Exclusivity Fee shall
be payable to Autocar within 10 business days of Balqon’s receipt of payment for
the vehicle. Autocar (or a third-party mutually agreed to by the parties) shall
have the right to audit Balqons books and records for the purpose of verifying
compliance with this Section 1.7. Balqon’s obligations under this Section 1.7
shall survive the termination of this Agreement.
 
1.8. Installation of the Drive System. Autocar will ship the Chassis to Balqon
for installation of the Drive Systems.
 
1.8.1. Compliance with Laws. Balqon will be responsible for ensuring that the
Trucks that it sells are in compliance with all federal, state and local laws,
regulations and standards in its performance of its work, including, without
limitation, the Federal Motor Vehicle Safety Standards (the “FMVSS”). Balqon
will certify the Drive Systems’ compliance with the FMVSS to the extent required
thereunder. Balqon will retain a copy of the “Document for Incomplete Vehicle”
supplied by Autocar with the Chassis.
 
1.8.2. Autocar Assistance During Installation. Autocar or the Dealer will
provide reasonable assistance to Balqon, including providing one or more on-site
technicians, at Autocar’s cost, to provide technical assistance to Balqon in
connection with Balqon’s performance of the functions set forth below in this
Section relating to the installation of the Drive System in the Chassis. Balqon
will provide adequate space and appropriate equipment within its facility for
the technician(s) to assist Balqon in performing such functions:
 
1.8.2.1. Completion of FMVSS certification of the complete vehicle (the
“Certification”);
 
1.8.2.2. Completion of the final inspection of the Truck upon completion of the
installation of the Drive System (the “Pre-Delivery Inspection”); and
 
1.8.2.3. Other general assistance with regard to the installation of the Drive
System into the Chassis.
 
3

--------------------------------------------------------------------------------


 
1.9. Delivery and Sale of the Trucks. After completion of the Certification, the
Pre­-Delivery Inspection and any necessary repairs and re-inspection, Balqon
will sell the Trucks to the end-users and register and prepare the ownership
paperwork for the Trucks and any other information or documentation as required
by law and as appropriate for the end-user. Balqon will ensure that all product
information intended for the end-user is contained in the Truck prior to the
sale to the end-user.
 
1.10. Sales Commissions. During the term of this Agreement, Balqon will pay
Autocar a sales commission equal to three percent (3%) of the purchase price of
a complete Balqon electric vehicle paid by the end-user arising out of or
resulting from sales leads generated by or its Dealer (regardless of whether the
sales lead generated by Autocar or Dealer results in the chassis being supplied
by Autocar or another original equipment manufacturer). Such commission shall be
paid to Autocar within 10 business days of Balqon’s receipt of payment for the
vehicle. The terms of this Section 1.10 shall survive the termination of this
Agreement.
 
1.11. Technical Sales Support. Autocar will provide reasonable general technical
assistance regarding the Chassis in support of Balqon’s business development
efforts.
 
2. DRIVE SYSTEM-CHASSIS INTEGRATION
 
2.1. Integration Research. Engineering and Testing. All Engineering and Testing
(as defined below) of the Trucks will be completed by Balqon, with Autocar’s
reasonable assistance, as mutually agreed upon by the parties.
 
2.2. Balqon’s Responsibilities and Costs. Balqon will be responsible for
conducting and completing the Engineering and Testing at Balqon’s cost. For the
purposes hereof, “Engineering and Testing” will include, but not be limited to,
the following:
 
2.2.1. Engineering and design work for integration of the Drive System into the
Chassis; and
 
2.2.2. Testing of the integrated Drive System and the Truck for safety,
performance, durability and compliance with laws, including the FMVSS.
 
2.3. Autocar’s Responsibilities and Costs. Autocar will be responsible for the
following support for the Engineering and Testing:
 
2.3.1. Assistance. Autocar will provide assistance reasonably requested by
Balqon at Autocar’s cost, with regard to the engineering, design and
modification of the Chassis, the operation and usage of the Truck (on-road and
off-road), the FMVSS, on-the-road regulations and such other areas as may be
reasonably requested for the Engineering and Testing. Autocar will use
reasonable commercial efforts to respond to Balqon’s questions related to the
installation instructions provide by Autocar to Balqon (“Installation
Instructions”). The Installation Instructions and all modifications to the
Chassis are subject to Autocar’s approval.
 
4

--------------------------------------------------------------------------------


 
2.3.1.1. The assistance to be provided by Autocar will include but not be
limited to providing consultation with respect to compliance by Balqon’s of
applicable United States Department of Transportation (“DOT”) regulations,
defining appropriate and required testing procedures and scopes of work,
identifying and validating potential testing facilities and contractors,
communication with testing facilities and contractors, interpretation of DOT
testing data and recommendations of adjustments to improve testing results.
Balqon will be responsible for the any charges or costs of all testing and
third-party testing facilities and contractors.
 
2.3.2. Designs and Models. Autocar will provide designs and models for the
Chassis reasonably requested by Balqon at Autocar’s cost.
 
2.3.3. Changes to the Design of the Chassis. Autocar will make such
modifications to the design and assembly of the Chassis to facilitate the
integration of the Drive Systems as Autocar deems appropriate in its sole
discretion. The first 30 design engineering hours for each such modification
will be at Autocar’s cost; Balqon will pay Autocar $75 per design engineering
hour in excess of 30 hours for each modification.
 
2.3.4. Development of the Chassis. Autocar will use commercially reasonable
efforts to research and develop improvements to the Chassis and its integration
with the Drive System during the term of this Agreement.
 
3. QUALITY, SERVICE, WARRANTY. Following the execution of this Agreement, the
parties will enter into a supplemental agreement setting forth quality, service,
warranty and related policies and procedures for the Chassis. The Chassis will
be covered by Autocar’s then current standard Limited Warranty (which will
exclude coverage of the Drive Systems).
 
4. TERM AND TERMINATION
 
4.1. Term and Renewal. The initial term of this Agreement (the “Initial Term”)
will commence on the Effective Date and will continue for 36 months after the
First Sale. Unless either party gives notice to the other party at least 60 days
prior to the expiration of the Initial Term (the “Notice Period”) of such
party’s intention to terminate this Agreement at the end of the Initial Term,
the Agreement will automatically continue for successive one-year terms (each, a
“Renewal Term”) until terminated by either party upon giving notice to the other
party at least 60 days prior to the end of a Renewal Term in accordance with
this Agreement. Notwithstanding the foregoing, if through no fault of Balqon the
Trucks have not satisfied applicable self-certification testing requirements on
or before the expiration of nine (9) months from the date the Drive System is
integrated into the Chassis by Balqon, Balqon shall have the right to terminate
the Agreement upon no less than 30 days prior written notice to Autocar.
 
4.2. Termination for Breach. During the Initial Term and any Renewal Term. if
either party breaches or fails to perform its obligations under this Agreement.
and such breach or failure continues unremedied for 30 days after notice to the
defaulting party describing such breach or failure in reasonable detail, the
non-defaulting party may terminate this Agreement, unless such breach or failure
cannot reasonably be cured within a 30-day period, in which case the
non-defaulting party may not terminate so long as the defaulting party has
promptly commenced and diligently pursued a remedy of such breach to the
non-defaulting party’s reasonable satisfaction.
 
5

--------------------------------------------------------------------------------


 
4.3. Effect of Termination. The parties shall complete any pending orders
accepted by Autocar or the Dealer prior to the effective date of termination of
this Agreement.
 
4.4. Insolvencv. Either party may immediately terminate this Agreement at any
time in the event of the occurrence of any of the following events (each, an
“Insolvency Event”): (a) insolvency of the other party; (b) filing of a
voluntary petition in bankruptcy by the other party; (c) filing of any
involuntary petition in bankruptcy against the other party; (d) appointment of a
receiver or trustee for the other party; or (e) execution of an assignment for
the benefit of creditors by the other party, provided that any such petition,
appointment or assignment is not vacated or nullified within 30 days of such
event. In the event of an Insolvency Event with regard to Balqon, Balqon will,
to the greatest extent possible, protect Autocar’s interests and continue to
comply with all obligations under this Agreement. If at any time Balqon or a
trustee or receiver on behalf of Balqon determines that Balqon will not continue
to comply with all obligations under this Agreement due an Insolvency Event,
Balqon will promptly notify Autocar of same.
 
5. INSURANCE. Prior to the receipt of the first Chassis from Autocar, Balqon
will (a) procure and maintain, with insurers reasonably acceptable to Autocar,
the following types of insurance coverage: (i) workers’ compensation for
statutory obligations imposed by workers’ compensation or occupational disease
laws; (ii) comprehensive general liability including products/completed
operations liability insurance with a vendor’s endorsement (broad form) with a
minimum coverage of $2,000,000; (iii) employer’s liability insurance for
personal injury and property damage with a minimum liability coverage of
$2,000,000; (iv) comprehensive automobile insurance for personal injury and
property damage with a minimum liability coverage of $1,000,000; and (v)
excess/umbrella liability insurance coverage with a minimum coverage of
$10,000,000 and (b) provide Autocar with a certificate of insurance for all
policies of insurance required hereunder in a form reasonably acceptable to
Autocar, stating that the insurer will provide Autocar with not less than 30
days advance notice of any cancellation, non-renewal or material change in the
insurance coverage and naming Autocar as an additional insured thereunder.
Balqon will provide additional certificates of insurance at Autocar’s request.
 
6. CONFIDENTIAL INFORMATION
 
6.1. Definition of Confidential Information. During and after the term of this
Agreement, the parties will not use or disclose, or authorize anyone else to use
or disclose, any of the terms of this Agreement, including but not limited to
the prices, any customer or supplier identities, terms of agreements with any
customers, suppliers or assemblers, identities of other subassernblers, lists of
materials, supplies, parts, assemblies, subassemblies, or equipment, methods,
blueprints, assembly and subassembly procedures and techniques, formulas,
production plans and layouts, correspondence, tiles, forms, reports, proposals,
systems, marketing plans or strategies, financial, sales or commission
information or reports, know-how, Intellectual Property (as defined in Section
6.2 (Additional Definitions) below), policies, electronically-stored
information, software, databases and programs, or any other secret or
confidential information or matter relating to any aspect of the business of the
other party (collectively, “Confidential Information”) without the prior consent
of the other party, except as may be required under applicable state or federal
securities laws including the Securities Exchange Act of 1934, as amended.
 
6

--------------------------------------------------------------------------------


 
6.2. Additional Definitions. Confidential Information will not include
information which: (a) is or becomes publicly known through no wrongful act on
the receiving party’s part; (b) is already known to the receiving party as of
the Effective Date without any obligation restricting disclosure, (c) comes into
the receiving party’s possession without any obligation restricting disclosure;
(d) is independently developed by the receiving party without reference to or
use of the Confidential Information; or (e) is disclosed pursuant to an order of
a governmental or judicial authority, after prior notice to the disclosing party
and affording the disclosing party reasonable opportunity and cooperation to
object to the disclosure or obtain a protective order, at the expense of the
disclosing party. “Intellectual Property” includes all trade secrets,
copyrights, moral rights, author rights, Internet domain names, patents,
trademarks (including without limitation registrations and applications,
renewals and extensions therefor), continuations, continuations-in-part,
divisionals, trade names, rights in trade dress and packaging, goodwill and all
divisionals, continuations, reissues, renewals, and extensions thereof,
regardless of whether any such rights arise under the laws of the United States
or any other state, county or jurisdiction and applicable international laws,
treaties and conventions.
 
6.3. Return of Confidential Information. Upon termination of this Agreement, the
parties will immediately deliver to the other party all papers, books, manuals,
lists, correspondence, documents and other materials relating to Confidential
Information, together with all copies and embodiments of all of the foregoing,
including, without limitation, electronically-stored records, databases,
programs, computer disks and computer software, irrespective of whether the
parties created the same or were involved with the same, and will neither copy,
use nor take any such material.
 
7. NON-SOLICITATION. During the term of this Agreement and for a period of
twelve months thereafter, either party will not, and will not permit any of its
affiliates to, directly or indirectly, hire, recruit or otherwise solicit or
induce any employee, customer, subscriber or supplier of the other party to
terminate its employment or other arrangement with the other party, otherwise
change its relationship with either party or establish any relationship with the
other party or any of the other party’s affiliates.
 
7

--------------------------------------------------------------------------------


 
8. INDEMNIFICATION
 
8.1. Balqon’s Indemnification of Autocar. Balqon will indemnify, defend and hold
harmless Autocar and its affiliates, subsidiaries, parent companies, managers,
members, officers, employees, agents, representatives, attorneys, successors and
assigns (collectively, the “Autocar Indemnified Parties”) from and against any
and all actions, claims, demands, suits, liabilities. losses. damages,
obligations, judgments, settlements, costs and other expenses (including,
without limitation, reasonable attorneys’ fees and costs) (collectively,
“Claims”) incurred or suffered by the Autocar Indemnified Parties which relate
to or arise out of any actual or alleged (a) breach by Balqon of this Agreement;
(b) direct or contributory infringement of, or inducement to infringe, any
state, federal or patent, trademark, copyright or other proprietary right by
reason of the manufacture, use or sale of the Drive Systems, the integration of
the Drive System into the Chassis or the manufacture or marketing of the Trucks;
(c) the failure of Balqon, the Drive Systems, the integration of the Drive
System into the Chassis or the manufacture or marketing of the Trucks to comply
with any international treaties or agreements, federal, state or local laws,
codes, regulations and ordinances which may be applicable to Balqon, Balqon’s
business, the Drive Systems, the integration of the Drive System into the
Chassis or the Trucks; and (d) any personal injury, property damage or other
product liability or tort claims relating to the Drive Systems, the integration
of the Drive System into the Chassis or otherwise caused by Balqon.
 
8.2. Autocar’s Indemnification of Balqon. Autocar will indemnify, defend and
hold harmless Balqon and its affiliates, subsidiaries, parent companies,
shareholders, directors, officers, employees, agents, representatives,
attorneys, successors and assigns (collectively, the “Balqon Indemnified
Parties”) from and against any and all Claims incurred or suffered by the Balqon
Indemnified Parties which relate to or arise out of any actual or alleged (a)
breach by Autocar of this Agreement; (b) direct or contributory infringement of,
or inducement to infringe, any state, federal or foreign patent, trademark,
copyright or other proprietary right by reason of the manufacture, use or sale
of the Chassis; (c) the failure of Autocar or the Chassis to comply with any
international treaties or agreements, federal, state or local laws, codes,
regulations and ordinances which may be applicable to Autocar, Autocars business
or the Chassis; and (d) any personal injury, property damage or other product
liability or tort claims relating to the Chassis or otherwise caused by Autocar.
Notwithstanding the foregoing, Autocar’s indemnification obligations hereunder
will not include any Claims resulting from or arising out of (i) the integration
of the Drive System into the Chassis or the suitability of the Chassis for the
Trucks, (ii) any alteration or modification of the Chassis by a party other than
Autocar, other than alterations made in accordance with the Installation
Instructions or otherwise approved in writing by Autocar, (iii) a Chassis that
has not been used for its intended purpose and in accordance with any Autocar
operating instructions, or (iv) the suitability of the Trucks for the end user.
 
9. GENERAL PROVISIONS
 
9.1. Remedies. The rights and remedies reserved to the parties in this Agreement
will be cumulative and in addition to all other rights and remedies provided at
law or in equity. All representations, warranties, rights, powers and remedies
of the parties will survive the termination of this Agreement. The restrictions
set forth in Section 1.7, Section 6 and Section 7 of this Agreement are
reasonable in terms of duration and scope, and in addition to any other remedy,
such restrictions may be enforced by injunctive proceedings (without the
necessity of posting bond) to preserve the status quo, restrain a violation
thereof and to compel specific performance with respect thereto, whether or not
this Agreement has terminated.
 
8

--------------------------------------------------------------------------------


 
9.2. Damages. Except as specifically set forth in this Agreement, neither party
will be liable for any indirect, special, incidental, consequential or exemplary
damages that may in any way be related to this agreement.
 
9.3. NAFTA. If the Drive Systems qualify for preferential treatment under the
North American Free Trade Agreement (“NAFTA”), Autocar will provide to Balqon a
NAFTA Certificate of Origin, United States Customs Form 434. Autocar will
provide to Balqon any additional documentation reasonably requested to certify
the origin of the Chassis as required by United States customs law, NAFTA or any
other applicable treaty or agreement. Autocar agrees to provide any
documentation required and to assist Balqon or its agents in any compilation,
verification or review of the documentation supporting the origination status of
the Chassis.
 
9.4. Non-Assignment. This Agreement may not be assigned by either party without
the prior consent of the other party, except that either party may, without the
other party’s consent but with prior notice to the other party, assign any or
all of its rights and obligations under this Agreement (i) in connection with a
sale of all or substantially all of the assets or equity interests of such party
or (ii) to a subsidiary, sister company or other affiliate of such party.
Notwithstanding the foregoing, Balqon shall not assign any of its rights or
obligations under this Agreement to an Autocar Competitor (as hereinafter
defined), or engage in any other transaction the result of which is that Balqon
is directly or indirectly controlled by an Autocar Competitor without Autocar’s
prior written consent. For the purposes hereof, an “Autocar Competitor” shall
mean any original equipment manufacturer or any other person or entity (or any
affiliate thereof) that, directly or indirectly, competes with Autocar in the
refuse or yard tractor industry.
 
9.5. Notice of Sale or Relocation. Balqon will promptly, or as soon after such
action is not prohibited under the terms of a confidentiality agreement between
Balqon and any other party, give Autocar notice of any material negotiations
between Balqon and any other party with regard to a sale of all or substantially
all of the assets or equity, merger or similar transaction involving Balqon, and
will keep Autocar informed as to the status and timetable thereof.
 
9.6. Amendment and Waiver. This Agreement may be amended only by a written
document executed by both parties hereto. No waiver of any rights of a party
under this Agreement will be effective unless in writing and executed by the
party granting the waiver.
 
9

--------------------------------------------------------------------------------


 
9.7. Governing Law. Jurisdiction. Venue. Dispute Resolution and Attornevs’ Fees.
This Agreement will be construed according to the laws of the State of Illinois
without regard to its conflicts of laws provisions. All actions or proceedings
in any way, manner or respect arising out of or related to this Agreement will
be litigated only in state or federal courts, as appropriate, located in
Chicago. Illinois. Each party hereby consents and submits to jurisdiction in the
State of Illinois and waives any right to transfer the venue of any such action
or proceeding. Prior to initiating any cause of action, the parties will
promptly attempt in good faith to resolve any controversy, claim or dispute of
any nature arising out of or relating to this Agreement, or the breach,
termination, enforceability, interpretation or validity of this Agreement (each,
a “Dispute”) by negotiating between executives or managers who have authority to
settle the Dispute. The prevailing party in any litigation over a Dispute will
be entitled to recover from the non-prevailing party all costs and expenses,
including without limitation, reasonable attorneys’ fees and costs incurred by
such party in connection with such litigation.
 
9.8. Entire Agreement. This Agreement constitutes the entire agreement between
Autocar and Balqon with respect to the subject matter contained herein and
supersedes all prior oral or written representations and agreements as well as
any drafts, purchase orders, sales confirmations, invoices or other
communications issued prior to the Effective Date. No terms or conditions
contained in any purchase orders, sales confirmations, invoices or other
communications which are contrary with those contained in this Agreement will
have effect, and the terms and conditions of this Agreement will govern, unless
otherwise specifically agreed to in writing, and then only to the extent of the
terms specifically identified, and signed by the person executing this Agreement
on behalf of a party or a more senior officer of such party.
 
9.9. Binding Effect. This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective representatives, successors
and permitted assigns.
 
9.10. Notices. Approvals and Consents. All notices, approvals and consents to be
given under this Agreement must be in writing and will be deemed given as of the
date of receipt via personal delivery, facsimile, courier service, or Certified
U.S. Mail, Return Receipt Requested. Notices must be given using the following
contact information, which may be amended fi’OI11 time to time by written notice
to the other party:

 

If to Autocar:
Autocar, LLC
551 South Washington Street
Hagerstown, IN 47346
Attn: Vice President, Business Development
Fax: (765) 489-5236
   
with a copy to: 
Horwood Marcus & Berk Chartered
180 N. LaSalle, Suite 3700
Chicago, IL 60601
Attn: Keith H. Berk, Esq.
Fax: (312) 264-2582

 
10

--------------------------------------------------------------------------------


 

If to Autocar:
Balqon Corporation
1420 240th Street
Harbor City, CA 90710
Attn: President
Fax: (310) 326-3058
   
with a copy to: 
Rutan & Tucker, LLP
611 Anton Blvd., 14th Floor
Costa Mesa, CA 92626
Attn: Larry A. Cerutti, Esq.
Fax: (714) 546-9035

 
9.11. Headings. The section or paragraph headings or titles herein are for
convenience of reference only and will not be deemed a part of this Agreement.
 
9.12. Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile, each of which will be deemed to be an original and all of which
taken together will constitute a single instrument.
 
[Signature page follows.]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have signed this Converter Agreement as of the
date set forth above.
 

   
AUTOCAR, LLC,
a Delaware limited liability company
         
 
 
By: 
/s/ Eric R. Schwartz
 
 
   
Eric R. Schwartz
Vice President
 

 

   
BALQON CORPORATION,
a Nevada corporation
         
 
 
By: 
/s/ Balwinder Samra
 
 
   
Balwinder Samra
President and Chief Executive Officer
 

 
 
12